DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-2 and 5, the prior art of record does not teach a method of producing a round shape display including a polarizing plate, the round shape display being shaped circularly and having a front face provided with the polarizing plate, 5the method comprising, in a stated order, steps of: (a) producing a positioning panel, including a round shape display, from a material panel including the round shape display, the positioning panel being surrounded by a straight edge shaped linearly and a portion of an outer circumference of the round shape display, and the round shape display being shaped circularly and capable of displaying an image;  10(b) positioning the positioning panel based on the straight edge of the positioning panel; (c) attaching the polarizing plate shaped circularly to the round shape display included in the positioning panel, so that a polarization axis of the polarizing plate is oriented in a predetermined direction; and  15(d) removing a portion, of the positioning panel, including the straight edge, and producing the round shape display.
Regarding claim 3-4  the prior art of record does not teach a method of producing a round shape display including a polarizing plate, the round shape display being shaped circularly and having a front face provided with the polarizing plate, the method comprising steps of: (a) positioning a material panel having a straight edge shaped linearly and including a 16round shape display shaped circularly and capable of displaying an image, the material panel being positioned based on the straight edge; (b) attaching, to the round shape display included in the material panel, the polarizing plate larger than the round shape 
Hasegawa US 2019/0107743, Nakanishi US 2018/0180912, Kaowaki US 2017/0351019 and Oono US 2009/0128749 all teach a round shape liquid crystal type display however the method used to manufacture is different than the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/PHU VU/Primary Examiner, Art Unit 2871